                                              Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 1 of 67



                                         SPENCER HOSIE (CA Bar No. 101777)
                                     1
                                         shosie@hosielaw.com
                                     2   DIANE S. RICE (CA Bar No. 118303)
                                         drice@hosielaw.com
                                     3   BRANDON C. MARTIN (CA Bar No. 269624)
                                         bmartin@hosielaw.com
                                     4   DARRELL R. ATKINSON (CA Bar No. 280564)
                                         datkinson@hosielaw.com
                                     5   FRANCESCA M. S. GERMINARIO (CA Bar No. 326208)
                                         fgerminario@hosielaw.com
                                     6   HOSIE RICE LLP
                                         600 Montgomery Street, 34th Floor
                                     7   San Francisco, CA 94111
                                     8   (415) 247-6000 Tel.
                                         (415) 247-6001 Fax
                                     9
                                       Attorneys for Plaintiff
                                    10 SPACE DATA CORPORATION
                                    11
600 Montgomery Street, 34th Floor
    San Francisco, CA 94111




                                    12
                                                              UNITED STATES DISTRICT COURT
         Hosie Rice LLP




                                    13                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                    SAN JOSE DIVISION
                                    14
                                    15
                                         SPACE DATA CORPORATION,                 Case No. 5:16-cv-03260-BLF (NC)
                                    16
                                                      Plaintiff,                 REFILED: ECF NOS. 581-8; 582-6; 582-
                                    17                                           10; 582-14; AND 582-16 (PER COURT
                                         v.                                      ORDER AT ECF NO. 617)
                                    18
                                       ALPHABET INC., GOOGLE LLC, and            Courtroom: 3, Fifth Floor
                                    19 LOON LLC,                                 Judge:     Hon. Beth Labson Freeman
                                                 Defendants.
                                    20                                           Date Filed: June 13, 2016
                                                                                 Trial Date: None Set
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         EXHIBITS TO PLFS OPP. TO DEFS                    CASE NO. 5:16-CV 03260-BLF (NC)
                                         MOT. FOR SUMMARY JUDGMENT
          Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 2 of 67



 1 SPENCER HOSIE (CA Bar No. 101777)
   shosie@hosielaw.com
 2 DIANE S. RICE (CA Bar No. 118303)
   drice@hosielaw.com
 3 BRANDON C. MARTIN (CA Bar No. 269624)
 4 bmartin@hosielaw.com
   DARRELL R. ATKINSON (CA Bar No. 280564)
 5 datkinson@hosielaw.com
   FRANCESCA M. S. GERMINARIO (CA Bar No. 326208)
 6 fgerminario@hosielaw.com
   HOSIE RICE LLP
 7 600 Montgomery Street, 34th Floor
   San Francisco, CA 94111
 8
   (415) 247-6000 Tel.
 9 (415) 247-6001 Fax
10 Attorneys for Plaintiff
   SPACE DATA CORPORATION
11
12
                           UNITED STATES DISTRICT COURT
13                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 SAN JOSE DIVISION
14
     SPACE DATA CORPORATION,                           Case No. 5:16-cv-03260-BLF
15
                   Plaintiff,                         PLAINTIFF SPACE DATA
16                                                    CORPORATION’S OPPOSITION TO
     v.                                               DEFENDANTS’ MOTION IN LIMINE
17                                                    NO. 3 REGARDING LOON AND
                                                      SPACE DATA VALUATIONS AND
18 ALPHABET INC., GOOGLE LLC, and                     GOOGLE’S TOTAL SIZE, WEALTH,
   LOON LLC,
                                                      AND OVERALL REVENUES
19
             Defendants.
20                                                    Date:       July 19, 2019
                                                      Time:       9:00 a.m.
21                                                    Judge:      Hon. Beth Labson Freeman
22                                                    Dept.:      Courtroom 3 – Fifth Floor

23                                                    Date Filed: June 13, 2016
                                                      Trial Date: August 5, 2019
24
25
26
27
28
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION IN                  Case No. 5:16-cv-03260-BLF (NC)
     LIMINE NO. 3 RE: LOON AND SPACE DATA VALUATIONS
     AND GOOGLE’S TOTAL SIZE, WEALTH AND OVERALL REVENUES
          Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 3 of 67



 1 I.       INTRODUCTION.
 2          Google’s Motion in Limine No. 3 assumes its premises. Google says that the question
 3 of exemplary damages is not for the jury. Google MIL No. 3 at 5:9-24. Google’s motion to
 4 exclude Google’s finances turns on this premise exactly. If Google’s premise is wrong, then
 5 the motion is wrong. And wrong it is.
 6          In a trade secret case tried in federal court on an underlying state statute, whether the
 7 defendant’s misappropriation was willful and the quantum of exemplary damages are jury
 8 questions. The federal courts view these as procedural questions, governed by federal law.
 9 These courts have firmly held that the Seventh Amendment requires that these issues go to
10 the jury.
11          Google understood this once. As a trade secret plaintiff in federal court, this is
12 exactly the position Google took in the Waymo LLC (Google) v. Uber Tech., Inc. case before
13 Judge Alsup. See § II, below.
14          Given that the fact and quantum of exemplary damages go to the jury, the evidence
15 Google seeks to exclude is a required element of Space Data’s case. Putting this evidence on
16 is not volitional; it is required. See § II, below.
17 II.      THE LAW: THESE ARE JURY QUESTIONS IN FEDERAL COURT.
18          While the Ninth Circuit has not addressed the question of whether a federal jury
19 determines the entitlement and quantum of exemplary damages, other courts have. In Jones
20 v. United Parcel Service, Inc., a case Google relied on extensively in the Waymo dispute, the
21 court found that the jury decided both questions as federal law governed, and the Seventh
22 Amendment right to jury trial, as indicated by Supreme Court decisions, “includes the right
23 to a jury determination regarding the amount of punitive damages.” See Jones v. United
24 Parcel Service, Inc., 674 F. 3d 1187, 1206 (10th Cir. 2012) (addressing the federal punitive
25 damages jury right in the context of a state retaliatory discharge claim). The Fourth Circuit
26 addressed this precise question, in the context of Maryland’s trade secret statute, and reached
27 exactly the same conclusion. See Trandes Corp. v. Guy F. Atkinson Co., 996 F.2d 655, 666
28
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION IN      1                 Case No. 5:16-cv-03260-BLF (NC)
     LIMINE NO. 3 RE: LOON AND SPACE DATA VALUATIONS
     AND GOOGLE’S TOTAL SIZE, WEALTH AND OVERALL REVENUES
          Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 4 of 67



 1 (4th Cir. 1993) (“Although [defendant] correctly interprets [MUTSA], it overlooks the fact
 2 that, in federal court, any award of punitive damages presents a factual question that must be
 3 resolved by the jury. Consequently, the district court properly submitted the issue of punitive
 4 damages to the jury”).
 5          Google understood this point once. In the Waymo case, and as a trade secret plaintiff
 6 in federal court, Google insisted that the jury decide the amount of exemplary damages. See
 7 Declaration of Spencer Hosie (“Hosie Dec.”), Ex. 29 (Waymo’s Submission in Response to
 8 Defs. Br. on the Penultimate Jury Instructions) at 3:28 (“The Seventh Amendment requires
 9 that the jury decide the amount of exemplary damages”), 4:1-14 (discussing Jones) & 4:24-
10 25 (“The California rule assigning exemplary damages to the jury is procedural, not
11 substantive”).
12          The cases Google cites do not address the issue of whether federal or state procedural
13 law governs the right to jury trial in federal court. Both cases involve post-verdict requests
14 for CUTSA enhancement, which begs the issue. See Mattel, Inc. v. MGA Entm’t, Inc., 801 F.
15 Supp. 2d 952, 952 (C.D. Cal. 2011); O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 399
16 F. Supp. 2d 1064, 1068 (N.D. Cal. 2005).
17          On DTSA, Google will argue that the statute uses the word “court.” But this word is
18 used to describe the basic determination of relief, including underlying damages. See 18
19 U.S.C. § 1836(b)(3) (“REMEDIES … a court may … award … damages for actual loss
20 caused by the misappropriation … damages for any unjust enrichment … award exemplary
21 damages …”). (In this regard DTSA’s language and structure departs from CUTSA’s.) It is
22 beyond dispute that the jury determines the basic entitlement to compensatory damages, and
23 hence the word “court” cannot mean what Google says it means. In analogous situations, the
24 U.S. Supreme Court has upheld a federal plaintiff’s right to a jury trial on all aspects of
25 punitive damages. See Feltner v. Columbia Pictures Television, Inc., 523 U.S. 340 (1998)
26 (holding that despite the use of the word “court” in Section 504(c) of the Copyright Act,
27 plaintiff had a Seventh Amendment right to a jury trial “on all issues pertinent to an award of
28
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION IN      2                Case No. 5:16-cv-03260-BLF (NC)
     LIMINE NO. 3 RE: LOON AND SPACE DATA VALUATIONS
     AND GOOGLE’S TOTAL SIZE, WEALTH AND OVERALL REVENUES
          Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 5 of 67



 1 statutory damages”) (Section 504(c) includes an enhancement provision); Curtis v. Loether,
 2 415 U.S. 189, 195 (1974) (“We think it is clear that a damages action under [Section 812 of
 3 the Civil Rights Act] is an action to enforce ‘legal rights’ within the meaning of our Seventh
 4 Amendment decisions … More important, the relief sought here—actual and punitive
 5 damages—is the traditional form of relief offered in the courts of law”). (Additionally, the
 6 Eleventh Circuit’s DTSA pattern jury instructions gives the amount question to the jury. See
 7 Hosie Dec., Ex. 30).
 8          In short, as Google itself has robustly advocated, the fact and quantum of exemplary
 9 damages both go to the jury. Under California substantive law, Space Data must put in
10 evidence of Google’s financial condition as a required element of Space Data’s case. See
11 Robert L. Cloud & Assc., Inc. v. Mikesell, 69 Cal. App. 4th 1141, 1151 (1999) (“[Defendant]
12 challenges the award of punitive damages by correctly pointing out that … an award of
13 punitive damages must be supported by meaningful evidence of the defendant’s financial
14 condition”); O2 Micro., 399 F. Supp. 2d at 1079; Mattel, 801 F. Supp. 2d at 953.
15 III.     SPACE DATA’S ENTERPRISE VALUE.
16          Google also seeks to exclude evidence going to Space Data’s enterprise value.
17 Google MIL No. 3 at 4:3-13. Google says that this evidence is irrelevant and a 403
18 distraction. But Google will tell the jury that Space Data is a failed company pursuing this
19 case as a lottery ticket to revive a business otherwise lost.
20          Space Data is not a failed company. It has a robust ongoing business, and owns
21 extraordinarily valuable spectrum. If Google wants to argue that Space Data is a failed
22 company, then surely Space Data has the right to prove Google wrong by referring to Space
23 Data’s own economic circumstances.
24 IV.      LOON PROJECTIONS AND INVESTMENT.
25          Loon finally argues that Loon’s financial projections and Google’s investment in
26 Loon should be excluded as irrelevant and prejudicial. See Google MIL No. 3 at 3:26-28.
27 But Google will argue that Space Data had no trade secrets, in part because nothing Space
28
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION IN      3               Case No. 5:16-cv-03260-BLF (NC)
     LIMINE NO. 3 RE: LOON AND SPACE DATA VALUATIONS
     AND GOOGLE’S TOTAL SIZE, WEALTH AND OVERALL REVENUES
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 6 of 67



 1 Data knew had independent economic value. To quote Google:
 2          As to the Trade Secret claims, Google identifies the following disputed facts
 3          for trial:

 4          4. Whether and to what extent the Trade Secrets confer an actual or potential
            business advantage over others who do not know the Trade Secrets and who
 5          could obtain economic value from their disclosure or use.
 6          5. Whether and to what extent the Trade Secrets are, or would be valuable to
 7          Space Data’s competitors.

 8                                               ***

 9          8. Whether Space Data’s alleged Trade Secrets derive independent economic
            value, actual or potential, from not being generally known to the public or to
10          other persons who could obtain economic value from their disclosure or use.
11 Hosie Dec., Ex. 11 (Joint Pretrial Statement) at 28-29.
12         Loon’s projections impeach this Google position directly. When owned by Space
13 Data, the trade secrets had no value. When owned by Loon, they had great value. This is
14 classic impeachment which should not be kept from the jury.
15         Similarly, Defendants argues that Space Data did not exercise reasonable efforts,
16 because it did not recover every landed payload. Compare Hosie Dec., Ex. 11 (Joint Pretrial
17 Statement) at 6:22-23 (“Defendants contend that Space Data has not taken reasonable efforts
18 under the circumstances to maintain the secrecy of its alleged trade secrets. ECF 465
19 [Answer] at 71”) with Hosie Dec., Ex. 10 (Answer) at 71 (“Space Data has not taken
20 reasonable efforts … . [t]he platform is freely available for inspection by any member of the
21 public who encounters it once it has landed”). But Defendants do not retrieve every Loon
22 payload either. See Hosie Dec., Ex. 29 (Teller Dep.), 7:15-8:5 & 10:14-21. As Defendants
23 have unlimited resources, Loon’s failure to retrieve every payload seems good evidence that
24 Space Data’s efforts, as a smaller company, are reasonable.
25 Dated: June 25, 2019                  Respectfully submitted,
26
                                          /s/ Spencer Hosie__________________________
27                                        SPENCER HOSIE (CA Bar No. 101777)
                                          shosie@hosielaw.com
28                                        DIANE S. RICE (CA Bar No. 118303)
   PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION IN       4              Case No. 5:16-cv-03260-BLF (NC)
     LIMINE NO. 3 RE: LOON AND SPACE DATA VALUATIONS
     AND GOOGLE’S TOTAL SIZE, WEALTH AND OVERALL REVENUES
Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 7 of 67




               EXHIBIT 31



REFILED VERSION OF
   ECF NO. 582-6
     Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 8 of 67
                                                                                              CERTIFIED COPY
 1                                   UNITED STATES DISTRICT COURT

 2                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

 3                                              SAN JOSE DIVISION

 4                                                      ---oOo---

 5
       SPACE DATA CORPORATION,         )
 6                                     )
                   Plaintiff,          )
 7                                     )
       vs.                             )
 8                                     ) Case No.
       ALPHABET, INC., and GOOGLE,     ) 5:16-cv-03260-BLF
 9     LLC,                            ) (NC)
                                       )
10                  Defendants.        )
                                       )
11     ________________________________)

12

13

14

15                       ***CONFIDENTIAL - ATTORNEYS' EYES ONLY***

16                           VIDEOTAPED DEPOSITION OF ASTRO TELLER

17                                                  June 13, 2018

18

19

20

21

22

23

24     JUVILYNN T. ARBUTHNOT, CSR No. 13817.
       439158                                                                                          BARKLEY
25                                                                                                        .
                                                                                                       Court Reporters
                                                                                                            barkley.com

      (310) 207-8000 Los Angeles     (415) 433-5777 San Francisco    (949} 955-0400 Irvine         (858) 455-5444 San Diego
      (310) 207-8000 Century City    (408) 885-0550 San Jose         (760) 322-2240 Palm Springs   (800) 222-1231 Carlsbad
      (916} 922-5777 Sacramento      (800) 222-1231 Martinez         (702} 366-0500 Las Vegas      (800) 222-1231 Monterey
      (951) 686-0606 Riverside       (818) 702-0202 Woodland Hills   (702} 366-0500 Henderson      (516) 277-9494 Garden City
      (212) 808-8500 New York City   (347) 821-4611 Brooklyn         (518} 490-1910 Albany         (914) 510-9110 White Plains
      (312} 379-5566 Chicago         00+1+800 2221231 Paris          00+1+800 222 1231 Dubai       001+1+800 2221231 Hong Kong
             Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 9 of 67

         1         A     Yes.

         2         Q     All right, sir.      And you've been involved in the

         3    Loon project from its earliest days in 2011, have you

         4    not?

12:05    5         A     Yes.

         6
                   •
                   Q     And over the years, since Google has launched


    •   7     literally thousands of Loon balloons across various


    •   8     locations?


    • • 9          A     I'm not absolutely certain it's above a


-·• •
12:05   10

        11
              thousand.

                   Q     It's above a thousand.


 ••     12

        13
                         And Google has tried hard to retrieve all of

              those balloons and payloads over the years; correct?


  • •
-·• ••
12:05
        14

        15

        16
                   A

                   Q

                   A
                         -
                         Yes.

                         But some have not been retrieved; correct?

                         That's true.


  • •   17         Q     All right.     And so there are some Loon balloons


  ••    18    and payloads sitting out there in places Google doesn't




-·• ••
12:05
      - 19

        20

        21
              know?

                   A

                   Q
                         I suppose that's true.

                         Is it your personal view, sir, that given that


   •    22    there are Loon balloons out there sitting in some


   ••   23

        24
              farmer's back forty -- does that mean that Google has

              forfeited all of its technological trade secrets?


-·
12:05   25               MR. WERDEGAR:      Objection.
                                                          -Vague.     Overbroad.



                                                  7
                                                                               BARKLEY
                                ASTRO TELLER - ATTORNEYS' EYES ONLY            Court Reporrer.s
             Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 10 of 67

         1     Calls for a legal conclusion.          Calls for speculation.


    ••  2

        3
               BY MR. HOSIE:


                   •Q     Your personal view, sir.


     •• 4
                   •A     That's certainly not our intention, but I'm not


-•
12:06   5

        6
               a lawyer, so I couldn't tell you.


                   •Q     So the answer is, "I don't know"?


      ••7

        8
                   •
                   •
                    A

                    Q
                         -Yes.

                          Is it your personal view that the fact that you


       •9      haven't reclaimed 100 percent of the Loon payloads means


-·•
12:06   10

        11
               that all of your technology is now in the public domain?

                          MR. WERDEGAR:     Objection.     Asked and answered.


 ••     12

        13
               And same other objections.

                          THE WITNESS:     I'm not sure what it means to say


  •     14     "in the public domain."        I understand you mean that in


-·•
12:06   15

        16
               the nonliteral sense, but of course in the literal sense

               it is in the public domain, so I'm not sure how to answer


  •     17     your question.


  ••    18     BY MR. HOSIE:




-·•
12:06
        19

        20
                   •Q
                         -Yes.    I mean, if there's a Loon balloon sitting

               out there in some location in Kenya or Nevada.

        21
                   •A     It's in the public.


   •
   ••
        22

        23

        24
                   •Q
                         -Indeed.    And because the balloon is in the

               public, would you think that Google has forfeited all of

               its technological secrets?


-·
12:06   25                MR. WERDEGAR:     Objection.     Incomplete



                                                  8
                                                                                BARKLEY
                                 ASTRO TELLER - ATTORNEYS' EYES ONLY            Court Reporrer.s
             Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 11 of 67



    -
 •• -   2

        3
         1     you.

               want.
                        I'm not sure a different way to give you what you



               BY MR. HOSIE:


  •• •  4           Q     Well, that's the beauty of cross-examination,


-•-
12:07   5

        6
               sir.     It's called the great engine of truth,

               historically.


    • • 7                 Do you recall the question I asked you?


    •   8           A     Try again.     I'm really trying to get you --


    • ••
-·• -
12:08
        9

        10

        11
                    Q

                    A

               again?
                          -
                          Sure.

                          -- what you want.

                         Maybe I can --
                                                 Can you ask the question




 •• •   12          Q     I'd be happy to.


       •13          A     -- see a different perspective on it.


  • •   14          Q     Mr. Teller, is it your personal view that Google


-·•
12:08   15

        16
               has lost all of its trade secrets because it has failed

               to retrieve 100 percent of its Loon payloads?


  •     17                MR. WERDEGAR:     Objection.     Incomplete


  ••    18

        19
               hypothetical.

               conclusion.
                                  Asked and answered.      Calls for a legal




-·•
12:08   20

        21
                          THE WITNESS:     I'm not a lawyer, but certainly

               that's not the intention of the engineers at Loon.


   •    22     BY MR. HOSIE:


   •• • 23

        24
                    Q     It sure wouldn't strike you as fair, were that

               true, would it?


-·
12:08   25                MR. WERDEGAR:     Same objections.



                                                  10
                                                                                BARKLEY
                                ASTRO TELLER - ATTORNEYS' EYES ONLY             Court Reporrer.s
     Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 12 of 67

 1                     DEPOSITION OFFICER'S CERTIFICATE

 2     STATE OF CALIFORNIA            )
                                      ) ss.
 3     COUNTY OF MARIN                )

 4

 5

 6                 I, JUVILYNN T. ARBUTHNOT, hereby certify:

 7                 I am a duly qualified Certified Shorthand

 8     Reporter in the State of California, holder of

 9     Certificate Number 13817 issued by the Court Reporters

10     Board of California and which is in full force and

11     effect.    (Fed. R. Civ. P. 28(a)).

12                 I am authorized to administer oaths or

13     affirmations pursuant to California Code of Civil

14     Procedure, Section 2093(b) and prior to being examined,

15     the witness was first duly sworn by me.           (Fed. R. Civ. P.

16     28(a), 30(f)(1)).

17                 I am not a relative or employee or attorney or

18     counsel of any of the parties, nor am I a relative or

19     employee of such attorney or counsel, nor am I

20     financially interested in this action.           (Fed. R. Civ. P.

21     28).

22                 I am the deposition officer that

23     stenographically recorded the testimony in the foregoing

24     deposition and the foregoing transcript is a true record

25     of the testimony given by the witness.           (Fed. R. Civ. P.



                                         145
                                                                        BARKLEY
                        ASTRO TELLER - ATTORNEYS' EYES ONLY             Court Reporrer.s
     Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 13 of 67

 1     30(f)(1)).

 2                 Before the completion of the deposition, review

 3     of the transcript [XX] was [         ] was not requested.        If

 4     requested, any changes made by the deponent (and provided

 5     to the reporter) during the period allowed, are appended

 6     hereto.    (Fed. R. Civ. P. 30(e)).

 7     Dated: June 29, 2018.

 8

 9

10

11                                      ______________________________

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                         146
                                                                        BARKLEY
                        ASTRO TELLER - ATTORNEYS' EYES ONLY             Court Reporrer.s
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 14 of 67



                                         drice@hosielaw.com
 1                                       BRANDON C. MARTIN (CA Bar No. 269624)
 2                                       bmartin@hosielaw.com
                                         DARRELL R. ATKINSON (CA Bar No. 280564)
 3                                       datkinson@hosielaw.com
                                         FRANCESCA M. S. GERMINARIO (CA Bar No.
 4                                       326208)
                                         fgerminario@hosielaw.com
 5                                       HOSIE RICE LLP
 6                                       600 Montgomery Street, 34th Floor
                                         San Francisco, CA 94111
 7                                       (415) 247-6000 Tel.
                                         (415) 247-6001 Fax
 8
                                         Attorneys for Plaintiff
 9                                       SPACE DATA CORPORATION
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S OPP. TO DEFENDANTS’ MOTION IN      5             Case No. 5:16-cv-03260-BLF (NC)
     LIMINE NO. 3 RE: LOON AND SPACE DATA VALUATIONS
     AND GOOGLE’S TOTAL SIZE, WEALTH AND OVERALL REVENUES
Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 15 of 67




               EXHIBIT 34



REFILED VERSION OF
   ECF NO. 582-10
                      Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 16 of 67




               From:      Sebastian Thrun <thrun@google.com>
               To:        Richard Devaul <devaul@google.com>
               Sent:      Thu, 4 Aug 2011 21 :57:20 -0700
               Subject:   Fwd: WSJ article on Space Data
               Cc:        Astro Teller <astroteller@google.com>

               please don't forward


               ---------- Forwarded message ----------
               From: Sergey Brin <sergey(cl{booblc.com>
               Date: Thu, Aug 4, 2011 at 9: 11 PM
               Subject: Fwd: WSJ article on Space Data
               To: Sebastian Thrun <thrun@)goo,)e.com>


               yes it was space data.
               see below the wsj article that came out about it.

               --sergey

               ---------- Forwarded message ----------
               From: Mike Pearson <pearson(wgoogle.com>
               Date: Tue, Feb 19, 2008 at 10:37 PM
               Subject Fwd: WSJ article on Space Data
               To: Larry Page <pabe(cvgoogle.com>, Sergey Brin <sergey(cvgoogle.com>, Larry Alder
               <lalder(wgoogle.com>, Minnie Ingersoll <minnie(wgoogle.com>, Daniel Conrad
               <dconrad(ci!googlc.com>, Dave Sobota <dsobota<c4boogle.com>, Joe Faber
               <jfaber(fvgoogle.com>, marias(a)google.com, Jon Murchinson <jonm(wgoogle.com>, Phil
               Gossett <philiJ g@vgoogle.com>


               All

               Here is the full article from Space Data that is to be published in the WSJ tomorrow. Jerry and
               Eric maintain that they did not identify Google by name but that given our recent press on
               spectrum the WSJ chose to focus on us as the most likely suspect. Can we use part of the
               Thursday spectrum meeting to get feedback from the visit last week and then decide how to
               move forward?

               Thanks

               Mike




               Floating a New Idea



CONFIDENTIAL                                                                                                     GOOG-SD-00288350
                      Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 17 of 67




               For Going Wireless,
               Parachute Included
                Balloon Launch Gets
               Google's Attention;
               Dairy Farmers Can Help
                By AMOL SHARMA
               February 20, 2008; Page Al

               CHANDLER, Ariz. Jerry Knoblach wants to bring wireless service to millions of rural
                Americans. His plan: Beam it down from balloons hovering at the edge of space.

               This isn't just hot air. His company, Space Data Corp., already launches IO balloons a day
                across the Southern U.S., providing specialized tclecom services to truckers and oil
                companies. His balloons soar 20 miles into the stratosphere, each carrying a shoebox-size
                payload of electronics that acts like a mini cellphone "tower" covering thousands of square
                miles below.


                Cheap, disposable hydrogen-filled balloons
                carrying miniature versions ofccllphone towers
                may soon provide service to rural, sparsely
                populated areas. WSJ's Arno} Sharma visits
                Space Data, a company that makes the
                specialized balloons.

               His idea has caught the eye of Google Inc., according to people familiar with the matter. The
               Internet giant -- which is now pushing into wireless services -- has considered contracting with
               Space Data or even buying the firm, according to one person.

               Mr. Knoblach, Space Data's chief executive, declined to comment on specific partners. Google
               declined to comment.

               Expanding rural telecom services is a priority for regulators. About 36% of rural Americans
               don't have Internet connections. The problem is that it's expensive to string cable or build
               cellphone towers in areas with so few customers. Space Data says a single balloon can serve an
               area otherwise requiring 40 cell towers.

               Maintaining a telecorn system based on gas-filled bladders floating in the sky requires some
               creativity. The inexpensive balloons are good for only 24 hours or so before ultimately bursting
               in the thin air of the upper atmosphere. The electronic gear they carry, encased in a small
               Styrofoam box, then drifts gently back to earth on tiny parachutes.

               This means Space Data must constantly send up new balloons. To do that, it hires mechanics
               employed at small airports across the South. It also hires farmers -- particularly, dairy farmers.




CONFIDENTIAL                                                                                                        GOOG-SD-00288351
                     Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 18 of 67




               They're "very reliable people," says Mr. Knoblach. They have to "milk the cows 24-7, 365 days a
               year, so they're great people to use as a launch crew." Space Data pays them $50 per launch.

               Extra Pocket Money

               Sharon Hodges, a 60-year-old cattle-and-wheat farmer in Piedmont, Okla., and part-time balloon
               launcher, says she doesn't know much about technology but liked the extra pocket money.

               Every day just before sunset, she unfolds a deflated balloon, attaches it to a hydrogen tank and
               inflates it to about 6 feet in diameter. Then she hitches the electronic payload to the balloon,
               walks it through the 16-foot-tall double doors of her barn, and lets go of it.

               The balloons rise about 1,000 feet a minute and reach their target altitude of 65,000 to 100,000
               feet in under two hours.

               Not the Hindenburg

               Most of Space Data's balloons arc filled with hydrogen, because it is cheaper than the helium
               used in toy balloons and modern blimps. Hydrogen is, of course, flammable, but Mr. Knoblach
               says there's no safety issue because each balloon contains so little gas. "It's not like the
               Hindenburg," he says.




                A balloon being




CONFIDENTIAL                                                                                                      GOOG-SD-00288352
                     Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 19 of 67




                launched in Piedmont,
                Oklahoma.

               Mr. Knoblach also dismisses another potential hazard: Airplanes crashing into balloons. He
               points out that Space Data's balloons are similar in design to weather balloons, about 1,800 of
               which are launched world-wide every day without problems.

               According to a Federal Aviation Administration official, there are no records of passenger jets
               colliding with balloons in the U.S. The engines of a commercial jet are designed to withstand the
               ingestion of an eight-pound bird, the FAA says. (The payload on a Space Data balloon weighs
               six pounds.)

               Google believes balloons like these could radically change the economics of offering cellphone
               and Internet services in out-of-the-way areas, according to people familiar with its thinking. The
               company is among the registered bidders for a big chunk of radio spectrum at a government
               auction currently under way in Washington.

               At Space Data's command center in Chandler, engineers track their l O balloons on a wall-
               mounted electronic map. Balloons move slowly across Texas, New Mexico, Oklahoma and
               Arizona, where Space Data sells wireless services used by truckers to track their fleet.
               Overlapping rings on the map demarcate the coverage area of each balloon's transceiver.

               When a balloon approaches the end of its useful life, technicians send a signal to separate it from
               its electronic payload, which parachutes to earth. The balloons eventually burst into "confetti"
               from the low air pressure, Mr. Knoblach says.

               The environmental ramifications of the resulting shower of latex balloon scraps arc complex.
               Some environmentalists argue balloons can be fatal to turtles, fish and whales, which mistake
               floating latex for jellyfish or other edible sea life. Several states, including Florida and Virginia,
               restrict balloon launches.

               Dale Florio, a spokesman for the Balloon Council, a trade group for balloon makers, says latex
               balloons biodegrade "at the rate of an oak leaf that falls from a tree."

               Net Benefit

               Mr. Knoblach says his operation was reviewed by more than a dozen federal agencies, which
               found no significant environmental impact. Some agencies even consider it a net benefit, he
               says: The balloons replace tall cellphone towers, which are blamed for killing a significant
               number of migratory birds that crash into them.

               While the balloons are cheap and disposable at $50 a pop, the transceivers they carry are worth
               about $1,500. Once a transceiver is released from its balloon to parachute back to earth, there's
               no way to predict where it will land. So Space Data has hired 20 hobbyists with GPS devices to
               track them down.

               Recovery missions can get intense. Workers have had to pluck transceivers out of trees in
               Louisiana, rappel down rocky cliffs in Arizona, trudge through swamps and kayak across ponds.




CONFIDENTIAL                                                                                                            GOOG-SD-00288353
                     Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 20 of 67




               Space Data pays them $100 per transceiver recovered.

               "These things can fall anywhere," says Chip Kyner of San Antonio, who once hiked seven miles
               before finding the transmitter he was looking for. The final mile was in pitch darkness.

               "It wasn't worth the $100," he says, "but it's a neat story."

               ---------- Forwarded message ----------
               From: Jim Wiesenberg <jim.wiesenberg(cuspacedata.net>
               Date: Feb 19, 2008 8:45 PM
               Subject: WSJ article on Space Data
               To: Minnie Ingersoll <minnic(a~googlc.com>, Mike Pearson <pcarson(wgooglc.com>
               Cc: Jerry Knoblach <knoblach(cuspaccdata.nct>, Eric Frische <cfrischc@uspaccdata.net>



               http://online.wsj.com/article/SB 12034 7353988378955.html?mod=hps us inside today



               Above is link to article that will be in Wednesday's paper but is online now as well as video. I mentioned
               to Sergey that it was coming just before you all left. We intend to continue to advise all queries that we
               receive that we contacted numerous parties that were likely bidders and have a NOA in place with
               several. We thought you would appreciate seeing the attached still tonight and look forward to continuing
               our discussions soon.



               Regards,




               Jim Wicscnbcrg

               Chief Strategy Officer

               Space Data Corporation

               Chandler AZ 85224

               480-722-2104 office

               602-690-4929 mobile

               ·im. wicscnbcr




CONFIDENTIAL                                                                                                                GOOG-SD-00288354
                     Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 21 of 67




               !Vlikc Pearson
               Principal. Cnrporatt: Dcwloprncnt
               Googk. Inc.
               1600 Amphitheatre Parkway
               i\fountain View. ( 'A 94043
               650.253.2582 dirL·c1
               617.817.5184 nwbtlc
               r earson(d)booglc.com




CONFIDENTIAL                                                                            GOOG-SD-00288355
Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 22 of 67




               EXHIBIT 37
         REFILED ECF NO. 582-14
               Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 23 of 67


           1   KEKER, VAN NEST & PETERS LLP
               ROBERT A. VAN NEST - # 84065
           2   rvannest@keker.com
               CHRISTA M. ANDERSON - # 184325
           3   canderson@keker.com
               MATTHEW M. WERDEGAR - # 200470
           4   mwerdegar@keker.com
               EUGENE M. PAIGE - # 202849
           5   epaige@keker.com
               MATTHIAS A. KAMBER - # 232147
           6   mkamber@keker.com
               RYAN K. WONG - # 267189
           7   rwong@keker.com
               THOMAS E. GORMAN - # 279409
           8   tgorman@keker.com
               LEAH PRANSKY - # 302246
           9   lpransky@keker.com
               SHAYNE HENRY - # 300188
          10   shenry@keker.com
               ANDREW S. BRUNS - # 315040
          11   abruns@keker.com

          12   633 Battery Street
               San Francisco, CA 94111-1809
          13   Telephone: 415 391 5400
               Facsimile:     415 397 7188
          14
               Attorneys for Defendants
          15   ALPHABET INC. and GOOGLE LLC

          16
                                            UNITED STATES DISTRICT COURT
          17
                                          NORTHERN DISTRICT OF CALIFORNIA
          18
                                                   SAN JOSE DIVISION
          19
               SPACE DATA CORPORATION,                         Case No. 5:16-cv-03260-BLF
          20
                            Plaintiff,                         DEFENDANTS’ SUPPLEMENTAL
          21                                                   RESPONSE TO PLAINTIFF’S SECOND
                     v.                                        SET OF INTERROGATORIES (NO. 10)
          22
               ALPHABET INC. and GOOGLE LLC,                   Judge:     Hon. Beth Labson Freeman
          23
                            Defendants.                        Date Filed: June 13, 2016
          24
                                                               Trial Date: August 5, 2019
          25

          26

          27          CONTAINS INFORMATION DESIGNATED HIGHLY CONFIDENTIAL –
                                  ATTORNEY’S EYES ONLY BY GOOGLE
          28

                                          DEFENDANTS’ SUPPLEMENTAL RESPONSE TO
                                         PLAINTIFF’S SECOND SET OF INTERROGATORIES
                                                    Case No. 5:16-cv-03260-BLF
1286461
               Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 24 of 67


           1          Pursuant to Federal Rules of Civil Procedure 26 and 33, Defendants Alphabet Inc. and

           2   Google LLC (collectively, “Google”) hereby provides the following supplemental responses to

           3   Plaintiff Space Data Corporation’s (“Space Data’s”) Second Set of Interrogatories.

           4   I.     PRELIMINARY STATEMENT AND GENERAL OBJECTIONS
           5          1.      Google incorporates its General Objections, including its objections to Space

           6   Data’s definitions, as provided in its initial responses to Space Data’s Second Set of

           7   Interrogatories, as well as its specific objections each interrogatory. Any objections made in this

           8   supplemental response are made in addition to Google’s earlier stated objections, and the absence

           9   of an earlier objection in this supplemental response does not constitute a waiver of any prior

          10   objection.

          11          2.      Google’s responses are based upon information and documentation that is

          12   currently available and specifically known to Google following a reasonable and ongoing

          13   investigation, and are given without prejudice to Google’s right to produce or rely on

          14   subsequently discovered, uncovered, or learned information. It is anticipated that further

          15   discovery, independent investigation, and analysis may lead to the discovery of additional

          16   documents, supply additional facts, and add meaning to known facts, as well as establish entirely

          17   new factual conclusions and legal contentions, all of which may lead to additions and changes to

          18   the responses set forth herein. The responses herein reflect Google’s good-faith effort to provide

          19   responsive information now known to Google, but Google specifically reserves the right both to

          20   supplement and amend any of the responses set forth below and to utilize at trial any further

          21   information revealed by further discovery, independent investigation, and analysis.

          22   II.    SPECIFIC OBJECTIONS AND RESPONSES
          23   INTERROGATORY NO. 10:

          24          Describe in detail the circumstances under which Defendants first started working on the

          25   Accused Instrumentalities, including a description of the impetus for Defendants’ start of work

          26   and when Defendants started to work on the Accused Instrumentalities.

          27   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 10.

          28          Subject to and without waiver of the Preliminary Statement and General Objections set
                                                                1
                                          DEFENDANTS’ SUPPLEMENTAL RESPONSE
                                      TO PLAINTIFF’S SECOND SET OF INTERROGATORIES
                                                  Case No. 5:16-cv-03260-BLF
1286461
               Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 25 of 67


           1   forth above, and the General Objections and specific objections to this Interrogatory set forth in

           2   Google’s prior responses thereto, all of which are incorporated by reference herein, Google

           3   responds as follows:

           4          The idea of using high-altitude lighter-than-air platforms, including balloons, as

           5   communications relays is an old one, dating back to at least the 1960s. By the late 1990s and

           6   early 2000s, the idea was widespread and there already existed a large body of literature

           7   examining the utility of balloons for communications purposes. See, e.g., Defendants’ Invalidity

           8   Contentions and Supplements Thereto; Defendants’ Responses to Interrogatory Nos. 7 and 19.

           9          Years before Space Data first contacted Google, individuals at Google, including its co-

          10   founders, Larry Page and Sergey Brin, were aware of and interested in using high-altitude lighter-

          11   than-air platforms for communications purposes. See, e.g., Page Depo. Rough Tr. at 31; see also

          12   Teller Depo. Tr. at 20:22-24 (“Larry Page has been interested in balloons for—since he was in

          13   college.”); GOOG-SD-00166555-70 at -66 (“Bringing affordable, balloon-powered Internet

          14   access to remote areas is an idea that Sergey and I have been thinking about for over a decade.”).

          15   To that end, and to further Google’s goal of expanding Internet access globally, Google

          16   sponsored various initiatives to investigate using high-altitude lighter-than-air platforms. These

          17   included, in 2005 and 2010, Google making financial contributions to support work done by Prof.

          18   Thomas H. Zurbuchen at the University of Michigan. See GOOG-SD-00288436-37; GOOG-SD-

          19   00292405-15 (Project Strato). By 2010, Prof. Zurbuchen and his students were experimenting

          20   with using high-altitude balloons to extend the availability of the internet to rural areas and

          21   disaster zones. See https://www.michigandaily.com/news/university-ballooning-teams-seek-

          22   provide-internet-access-more-remote-areas.

          23

          24

          25

          26

          27

          28
                                                                 2
                                           DEFENDANTS’ SUPPLEMENTAL RESPONSE
                                       TO PLAINTIFF’S SECOND SET OF INTERROGATORIES
                                                   Case No. 5:16-cv-03260-BLF
1286461
               Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 26 of 67


           1          Thereafter, in late 2009, the general idea of deploying balloons to create a “High-altitude

           2

           3

           4

           5

           6

           7

           8   2011. See, e.g., GOOG-SD-00288347.

           9

          10

          11

          12

          13

          14

          15          The concept of what is now Project Loon, which formally started in the summer of 2011,

          16   came from Richard DeVaul. According to Dr. DeVaul, his interest in using balloons for

          17   communications purposes originated with research that he did while a graduate student at the

          18   Massachusetts Institute of Technology. He discussed a similar concept with his advisor at MIT,

          19   Dr. Alex “Sandy” Pentland. At that time, MIT’s Media Lab was involved with a project in Costa

          20   Rica called “Little Intelligent Communities” (“LINCOS”). LINCOS was focused on bringing

          21   communication technology to isolated populations. One such effort involved dropping shipping

          22   containers with satellite uplink capability into rural parts of Costa Rica. The media lab also had a

          23   parallel project called “Rooftops,” which aimed to create an ad-hoc network of routers atop

          24   buildings in Boston. In the context of these two projects, Dr. DeVaul proposed the idea of

          25   dangling WiFi routers from balloons—specifically, weather balloons with a long tether.

          26          Dr. DeVaul traces Loon’s origins at Google back to a different project he had started

          27   shortly after his arrival from Apple in 2011. That project, called “zero-phone,” proposed a low-

          28   cost smartphone for the developing world that would have a solar panel for charging and could be
                                                                3
                                          DEFENDANTS’ SUPPLEMENTAL RESPONSE
                                      TO PLAINTIFF’S SECOND SET OF INTERROGATORIES
                                                  Case No. 5:16-cv-03260-BLF
1286461
               Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 27 of 67


           1   shared between and among people in rural areas. Dr. DeVaul recalls pitching the idea to Google

           2   X’s Astro Teller and Sebastian Thrun, but they noted that connectivity problems in rural areas

           3   were the real bottleneck. That is, without connectivity, cheap smartphones would not increase

           4   connectivity. See, e.g., DeVaul Depo. Tr. at 22–23. Dr. DeVaul recalls that as a result of Dr.

           5   Teller’s and Dr. Thrun’s feedback he started to focus on ways to solve the connectivity problems.

           6          Astro Teller’s recalls that soon after Dr. DeVaul started work at Google in June 2011, he

           7   and Dr. DeVaul discussed a number of technology ideas for potential exploration by Google’s

           8   X’s new “rapid evaluation” group, of which Dr. DeVaul was a part. According to Dr. Teller,

           9   when the idea of using balloons for internet access came up in their discussions, Dr. DeVaul told

          10   Dr. Teller that he had been thinking about using balloons for communications for more than a

          11   decade and that he was interested in evaluating its viability. Id.; see also, e.g., DeVaul Depo. Tr.

          12   at 42–44.

          13          Dr. DeVaul commenced his work on investigating using balloons for communications by

          14   assessing the various available technological alternatives. He realized that almost every place

          15   where terrestrial connectivity solutions were cost effective already had cell towers or other

          16   ground-based infrastructure, so he turned to alternative, non-terrestrial methods of data

          17   provisioning. As part of that research, he considered stratospheric airships and also looked at

          18   fixed-wing aircraft, but rejected the latter due to the limitations on existing battery technology.

          19   Similarly, Dr. DeVaul concluded that satellites were not the best technological solution, because

          20   they are not cost effective, they required significant lead time for updates, and they require special

          21   user devices (i.e., not standard cell phone handsets).

          22          Dr. DeVaul finally settled on the idea of free balloons—in particular, long-duration

          23   balloons—which he had first considered in graduate school as having the most potential. In July

          24   2011, Dr. DeVaul emailed a meeting invitation for July 13, 2011 to the X rapid evaluation team

          25   for purposes of “[b]rainstorming around WiFi/WiMax delivery to remote, hostile, or otherwise

          26   unconnected regions using station-keeping balloons as low-earth-orbit comms satellites.” See

          27   GOOG-SD-00288348. Three weeks later, on August 3, 2011, Dr. DeVaul emailed the X rapid

          28   evaluation team to report on his initial investigation results, writing: “It appears that it may be
                                                                 4
                                           DEFENDANTS’ SUPPLEMENTAL RESPONSE
                                       TO PLAINTIFF’S SECOND SET OF INTERROGATORIES
                                                   Case No. 5:16-cv-03260-BLF
1286461
               Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 28 of 67


           1   technically feasible to provide internet access and GSM phone service using relatively

           2   inexpensive stratosphere balloons as alternatives to LEO satellites or conventional cell

           3   infrastructure.” GOOG-SD-00288349.

           4          Later in August 2011, Dr. DeVaul and the other founding members of Project Loon,

           5   including Cliff Biffle and Josh Weaver, leveraged the knowhow and equipment, including a latex

           6   sounding balloon, from the “Android in Near Space” team at Google to test the first balloon

           7   prototype for Project Daedalus. See, e.g., Biffle Depo. Rough Tr. at 34–35; GOOG-SD-

           8   00292321; GOOG-SD-00084132. The first test launch occurred on August 25, 2011 at Dinosaur

           9   Point State Park, near Hollister, California, which was documented—along with other early test

          10   flights and simulations, including those performed by other early members of the Project

          11   Daedalus team—in the internal Project Daedalus blog. See GOOG-SD-00067397; see also, e.g.,

          12   GOOG-SD-00063464 to -477, Biffle Depo. Rough Tr. at 32–33; Piponi Depo. at 11, 22–25;

          13   DeVaul Depo. at 53–61.

          14

          15   Dated: July 6, 2018                                   KEKER, VAN NEST & PETERS LLP
          16

          17                                                  By:    /s/ Matthew M. Werdegar
                                                                     ROBERT A. VAN NEST
          18                                                         CHRISTA M. ANDERSON
                                                                     MATTHEW M. WERDEGAR
          19                                                         EUGENE M. PAIGE
                                                                     MATTHIAS A. KAMBER
          20                                                         RYAN K. WONG
                                                                     THOMAS E. GORMAN
          21                                                         LEAH PRANSKY
                                                                     ANDREW S. BRUNS
          22                                                         SHAYNE HENRY

          23
                                                                     Attorneys for Defendants
          24                                                         ALPHABET INC. and GOOGLE LLC

          25

          26

          27

          28
                                                                5
                                          DEFENDANTS’ SUPPLEMENTAL RESPONSE
                                      TO PLAINTIFF’S SECOND SET OF INTERROGATORIES
                                                  Case No. 5:16-cv-03260-BLF
1286461
                  Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 29 of 67


              1                                         PROOF OF SERVICE

              2           I am employed in the City and County of San Francisco, State of California in the office

              3   of a member of the bar of this court at whose direction the following service was made. I am over

              4   the age of eighteen years and not a party to the within action. My business address is Keker, Van

              5   Nest & Peters LLP, 633 Battery Street, San Francisco, CA 94111-1809.

              6           On July 6, 2018, I served the following document(s):
              7     DEFENDANTS’ SUPPLEMENTAL RESPONSE TO PLAINTIFF’S SECOND SET OF
                                       INTERROGATORIES (NO. 10)
              8
                  by E-MAIL VIA PDF FILE, by transmitting on this date via e-mail a true and correct copy
              9
                    scanned into an electronic file in Adobe “pdf” format. The transmission was reported as
             10     complete and without error.

             11   Spencer Hosie                                      shosie@hosielaw.com
                  Diane S. Rice                                      drice@hosielaw.com
             12   Lyndsey C. Heaton                                  lheaton@hosielaw.com
                  Brandon C. Martin                                  bmartin@hosielaw.com
             13
                  Darrell R. Atkinson                                datkinson@hosielaw.com
             14   HOSIE RICE LLP                                     HR-SF@hosielaw.com
                  Transamerica Pyramid, 34th Floor
             15   600 Montgomery Street
                  San Francisco, CA 94111
             16   Tel: (415) 247-6000
             17
                          Executed on July 6, 2018, at San Francisco, California.
             18
                          I declare under penalty of perjury under the laws of the State of California that the above
             19
                  is true and correct.
             20

             21

             22                                                         Maureen L. Stone

             23

             24

             25

             26

             27

             28


                                                          PROOF OF SERVICE
                                                       Case No. 5:16-cv-03260-BLF
1143862.v1
Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 30 of 67




               EXHIBIT 38



REFILED ECF NO. 582-16
          Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 31 of 67



 1 SPENCER HOSIE (CA Bar No. 101777)                                HIGHLY CONFIDENTIAL
   shosie@hosielaw.com                                              ATTORNEYS’ EYES ONLY
 2 DIANE S. RICE (CA Bar No. 118303)
   drice@hosielaw.com
 3 LYNDSEY C. HEATON (CA Bar No. 262883)
   lheaton@hosielaw.com
 4 BRANDON C. MARTIN (CA Bar No. 269624)
 5 bmartin@hosielaw.com
   DARRELL R. ATKINSON (CA Bar No. 280564)
 6 datkinson@hosielaw.com
   HOSIE RICE LLP
 7 Transamerica Pyramid, 34th Floor
   600 Montgomery Street
 8 San Francisco, CA 94111
   (415) 247-6000 Tel.
 9
   (415) 247-6001 Fax
10
   Attorneys for Plaintiff
11 SPACE DATA CORPORATION
12
                            UNITED STATES DISTRICT COURT
13
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                SAN JOSE DIVISION

15
     SPACE DATA CORPORATION,                                 Case No. 5:16-cv-03260-BLF (NC)
16
                    Plaintiff,                               PLAINTIFF SPACE DATA
17                                                           CORPORATION’S JULY 3, 2018
     v.                                                      AMENDED RESPONSES TO
18                                                           DEFENDANT GOOGLE LLC’S S
     ALPHABET INC., and GOOGLE LLC,                          INTERROGATORY NOS. 14 AND 21
19
                    Defendants.                          Judge:      Hon. Beth Labson Freeman
20                                                       Date Filed: June 13, 2016
21                                                       Trial Date: August 5, 2019

22                HIGHLY CONFIDENTIAL: ATTORNEYS’ EYES ONLY

23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO GOOGLE’S          Case No. 5:16-cv-03260-BLF (NC)
     INTERROGATORY NOS. 14 & 21                                                            (HC:AEO)
           Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 32 of 67



 1            Space Data Corporation (“Space Data” or “Plaintiff”), hereby provides its amended
 2 responses (inclusive of objections) to Google LLC’s (“Google” or “Defendant”)
 3 Interrogatory Nos. 14 and 21 (the “Interrogatories”). 1
 4            Discovery is ongoing, and Space Data has not yet completed discovery in this action,
 5 and has not completed preparation for trial. All of the following responses to Defendant’s
 6 discovery therefore are without prejudice to Space Data’s right to produce evidence of any
 7 subsequently discovered facts or subsequently discovered documents. The information
 8 hereinafter set forth is true and correct to the best of Space Data’s knowledge as of this date,
 9 and is subject to correction for inadvertent errors, mistakes or omissions.
10                                     GENERAL OBJECTIONS
11            1.      All Space Data’s General Objections, and all Space Data’s Specific
12 Objections to the Interrogatories, made in Space Data’s prior responses that relate to the
13 Interrogatories are incorporated herein by reference.
14            2.      Space Data objects to the Interrogatories as premature, as fact discovery has
15 not been completed and many of Google’s corporate witnesses have not yet testified.
16            3.      Space Data objects to the Interrogatories to the extent they are inconsistent
17 with or purport to impose upon Space Data obligations exceeding those set forth in the
18 Federal Rules of Civil Procedure and the Local Rules of the United States District Court for
19 the Northern District of California, any discovery plan that may be agreed to by the parties
20 and approved by the Court, any other schedule or ruling that may be set forth by the Court, or
21 any other agreement of the parties.
22            4.      Space Data objects to each of the requests to the extent they seek description
23 or identification of all or each fact, act, document, persons, communications, or other
24 evidence or member of a category of information or thing concerning any subject matter.
25 This language renders these requests vague, ambiguous, unintelligible, unduly broad, and
26
     1
27       Google and Alphabet Inc. are collectively referred to as “Defendants.”

28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO             1         Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                       (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 33 of 67



 1 uncertain. To the extent Space Data agrees to identify any information, it will conduct a
 2 reasonable investigation for relevant, responsive, non-duplicative, non-privileged information
 3 and make reasonable identifications based on its investigation, as, we are sure, will Google.
 4          5.      Space Data objects to the Interrogatories to the extent they are vague,
 5 ambiguous, overly broad and unduly burdensome, and not reasonably calculated to lead to
 6 the discovery of admissible evidence. Space Data expressly reserves all objections as to
 7 vagueness, ambiguity, unintelligibility, and overbreadth.
 8          6.      Nothing herein shall be construed as an admission by Space Data regarding
 9 the admissibility or relevance of any fact or document or of the truth or accuracy of any
10 characterization contained in Google’s discovery requests. Space Data expressly reserves all
11 objections regarding the competency, relevancy, materiality, probative value, and
12 admissibility of all information provided, documents produced and contents thereof.
13          7.      Space Data objects to the Interrogatories to the extent that they are duplicative
14 of other discovery to be produced in this case or seek documents and things which are more
15 easily available through other, less burdensome means.
16          8.      Space Data objects to the Interrogatories to the extent that they seek
17 information, documents, or things that are not relevant to the subject matter of this action or
18 to a claim or defense of any party and/or are not reasonably calculated to lead to the
19 discovery of admissible evidence.
20          9.      Space Data objects to each request to the extent it includes subparts that
21 should be propounded, numbered, or counted as separate interrogatories in accordance with
22 Federal Rules of Civil Procedure 33.
23          10.     Space Data objects to the Interrogatories to the extent they seek information
24 that does not exist or that is otherwise outside of Space Data’s possession, custody, or
25 control.
26          11.     Space Data objects to the Interrogatories to the extent they seek information
27 that is already within the possession of Defendants or that is readily accessible to Defendants,
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO           2         Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                     (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 34 of 67



 1 as through public sources.
 2          12.     Space Data objects to the Interrogatories, and each of the requests,
 3 instructions and definitions therein or incorporated therein, insofar as the Interrogatories and
 4 any request, instruction or definition seeks information or production of documents or things
 5 protected by the attorney-client privilege, protected by the work-product doctrine, immune as
 6 trial-preparation material, or protected by any other applicable privilege, immunity, rule or
 7 duty of confidentiality which precludes or limits the disclosures of such information. Such
 8 information shall not be provided in response to the Interrogatories and any inadvertent
 9 disclosures shall not be deemed a waiver of any privilege or related doctrine.
10          13.     Space Data objects to the Interrogatories to the extent they seek information,
11 documents or things that contain trade secret, confidential or proprietary information. Space
12 Data will provide such information, documents or things only subject to the protection of the
13 Stipulated Protective Order in this case (ECF 171).
14          14.     Space Data objects to the Interrogatories to the extent they require Space Data
15 to provide information or documents or things that are subject to a non-disclosure or
16 confidentiality agreement or protective order with a third party, or a legal or regulatory or
17 other government restriction, or that contain the trade secrets of or confidential or proprietary
18 or sensitive information of a third party. To the extent Space Data identifies any such
19 information, document or thing, it will abide by its confidentiality obligation that prevents
20 disclosure and provide notice to Defendant of the nature of the information, document or
21 thing and the confidentiality obligation that prevents disclosure. To the extent that Space
22 Data is able to provide any such information, documents or things, it will only do so subject
23 to the protection of the Stipulated Protective Order in this case (ECF 171).
24          15.     Space Data objects to the Interrogatories to the extent they seek sensitive
25 personal or private information that is otherwise confidential or protected by a person’s right
26 to privacy. If Space Data provides any such information, documents or things, it will do so
27 subject to the protection of the Stipulated Protective Order in this case (ECF 171).
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO           3         Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                     (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 35 of 67



 1          16.     Space Data objects to the Interrogatories as premature to the extent they seek
 2 information that is the subject of expert discovery.
 3          17.     Space Data objects to the Interrogatories as premature, given Space Data has
 4 not completed its investigation of facts, witnesses or documents relating to this case, has not
 5 completed analysis of available information, and has not completed preparation for trial.
 6 Trial is not set in this matter until August 5, 2019. Opening expert reports are not due until
 7 September 7, 2018.
 8          18.     Space Data objects to the Interrogatories to the extent they seek electronically
 9 stored information (“ESI”) in in a format not maintained by Space Data, ESI from sources
10 that are not reasonably accessible because of undue burden or expense, or ESI in a format
11 that is unduly burdensome and not reasonably proportionate to the needs of the case where
12 other formats have been produced or are available. Space Data objects to the Interrogatories
13 to the extent they are inconsistent with or purport to impose upon Space Data obligations
14 exceeding those set forth by the Stipulated Order Re: Discovery of Electronically Stored
15 Information, the Stipulated Order Re: Discovery of Emails, or any other agreements as to ESI
16 reached by the parties or ordered by the Court.
17          19.     Space Data objects to Definition No. 1 as vague, ambiguous, overly broad and
18 unduly burdensome, and not reasonably calculated to lead to the discovery of admissible
19 evidence to the extent it purports to include within the scope of “Space Data,” “you” “your”
20 or “Plaintiff” entities that are not Plaintiff. Space Data will construe “Space Data,” “you”
21 “your” and “Plaintiff” to mean Plaintiff Space Data Corporation.
22          20.     Space Data objects to Definition Nos. 6 and 8 to the extent they purport to
23 impose upon Space Data obligations exceeding those set forth in the Federal Rules of Civil
24 Procedure and the Local Rules of the United States District Court for the Northern District of
25 California, any discovery plan agreed or that may be agreed to by the parties and approved
26 by the Court, any other schedule or ruling that may be set forth by the Court, or any other
27 agreement of the parties. Space Data will respond in accordance with these rules /
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO           4         Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                     (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 36 of 67



 1 agreements. Space Data further objects to these definitions to the extent they seek
 2 information protected by the attorney-client privilege, the work-product doctrine, or any
 3 other applicable privilege, protection or immunity, including FRE 408 and FRCP 26(b), or
 4 information subject to a non-disclosure or confidentiality agreement or protective order with
 5 a third party, or information subject to a legal, regulatory or government restriction, or
 6 information that contains the trade secrets of or confidential or proprietary information of a
 7 third party.
 8          21.     Space Data objects to Definition No. 7 as vague and ambiguous to the extent
 9 that the parties may have different interpretations of the term “Confidential Information” as
10 used in the parties’ NDA.
11          22.     Space Data objects to Definition Nos. 9 and 10 to the extent they purport to
12 impose upon Space Data obligations exceeding those set forth in the Federal Rules of Civil
13 Procedure and the Local Rules of the United States District Court for the Northern District of
14 California, any discovery plan agreed or that may be agreed to by the parties and approved
15 by the Court, any other schedule or ruling that may be set forth by the Court, or any other
16 agreement of the parties. Space Data will respond in accordance with these rules /
17 agreements. Space Data further objects to these definitions to the extent they seek
18 information protected by the attorney-client privilege, the work-product doctrine, or any
19 other applicable privilege, protection or immunity, including FRE 408 and FRCP 26(b), or
20 information subject to a non-disclosure or confidentiality agreement or protective order with
21 a third party, or information subject to a legal, regulatory or government restriction, or
22 information that contains the trade secrets of or confidential or proprietary information of a
23 third party, or sensitive personal or private information that is otherwise confidential or
24 protected by a person’s right to privacy. Space Data also objects to these definitions as
25 vague, ambiguous, overly broad and unduly burdensome, and not reasonably calculated to
26 lead to the discovery of admissible evidence.
27          23.     Space Data objects to Definition No. 15 as unduly burdensome to the extent it
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO           5         Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                     (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 37 of 67



 1 seeks to include affiliates, subsidiaries, predecessors-in-interest, successors-in-interest, and
 2 present and former officers, directors, managers, employees, consultants, agents, attorneys,
 3 accountants, and representatives of Defendants within the definition of “third party.” Space
 4 Data will not read the term “third party” to include the Google or Alphabet associated
 5 persons described in the immediately preceding sentence.
 6          24.     Space Data objects to Instruction No. 1 to the extent it purports to impose
 7 upon Space Data obligations exceeding those set forth in the Federal Rules of Civil
 8 Procedure and the Local Rules of the United States District Court for the Northern District of
 9 California, any discovery plan agreed or that may be agreed to by the parties and approved
10 by the Court, any other schedule or ruling that may be set forth by the Court, or any other
11 agreement of the parties. Space Data will not provide an “incomplete response / efforts that
12 were made log.” Space Data further objects to Instruction No. 1 to the extent it seeks
13 information that is outside of Space Data’s possession, custody, or control. Space Data
14 further objects to Instruction No. 1 as vague, ambiguous, overly broad and unduly
15 burdensome, and not reasonably calculated to lead to the discovery of admissible evidence.
16 For example, the term “best knowledge” renders the request vague, ambiguous and unduly
17 burdensome.
18          25.     Space Data objects to Instruction No. 2 to the extent it purports to impose
19 upon Space Data obligations exceeding those set forth in the Federal Rules of Civil
20 Procedure and the Local Rules of the United States District Court for the Northern District of
21 California, any discovery plan agreed or that may be agreed to by the parties and approved
22 by the Court, any other schedule or ruling that may be set forth by the Court, or any other
23 agreement of the parties. Space Data also objects to Instruction No. 2 as unduly burdensome
24 to the extent it purports to require that Space Data “state the grounds for any objection with
25 specificity” with regard to post-filing privileged, work product, trial preparation or otherwise
26 immune materials or information.
27          26.     Space Data objects to Instruction No. 3 to the extent it purports to impose
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO           6         Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                     (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 38 of 67



 1 upon Space Data obligations exceeding those set forth in the Federal Rules of Civil
 2 Procedure and the Local Rules of the United States District Court for the Northern District of
 3 California, any discovery plan agreed or that may be agreed to by the parties and approved
 4 by the Court, any other schedule or ruling that may be set forth by the Court, or any other
 5 agreement of the parties. Space Data further objects to Instruction No. 3 as vague and
 6 ambiguous, especially as to the phrase “subject to Google’s right to clarify the meaning in the
 7 same or a different manner.” Space Data does not agree that Google has any rights beyond
 8 those provided by the Federal Rules of Civil Procedure or the Local Rules of the United
 9 States District Court for the Northern District of California.
10          27.     The fact that part or all of any request has been answered shall not be
11 construed to be a waiver of any objections to any request.
12          28.     Space Data expressly incorporates each of the foregoing General Objections
13 into each of the Specific Objections set forth below. No response to an Interrogatory shall be
14 understood as, nor is intended to be, a waiver of any General Objection or any Specific
15 Objection that may be separately stated with respect to any response. Nor shall any response
16 to a request be deemed to constitute any agreement or concession that the subject matter
17 thereof is relevant to this action.
18          29.     All of the responses set forth below are made without waiving or intending to
19 waive any objection, including but not limited to objections as to competency, relevancy,
20 materiality, authenticity, privilege, or admissibility. Space Data reserves the right to revise
21 or supplement its responses to the Interrogatories at any time should additional responsive
22 information be discovered and/or additional claims be asserted. Space Date also reserves the
23 right to assert additional objections at any time.
24                                RESPONSES TO INTERROGATORIES
25 INTERROGATORY NO. 14:
26          State all facts and identify all documents that support your contention that Google
27 has used or disclosed any item of Confidential Information in violation of the NDA,
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO           7         Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                     (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 39 of 67



 1 and identify all persons with knowledge of such facts.
 2 AMENDED (07/03/2018) RESPONSE:
 3           Space Data refers to and incorporates by reference each of the foregoing General
 4 Objections. In addition to the foregoing General Objections, Space Data specifically objects
 5 to this interrogatory because amongst other things, the request’s reference to “all facts”; “all
 6 documents”; and “all persons” renders it overly broad, unduly burdensome and not
 7 reasonably calculated to lead to the discovery of admissible evidence. Space Data also
 8 objects to this request to the extent it includes subparts that should be propounded, numbered,
 9 or counted as separate interrogatories in accordance with Federal Rules of Civil Procedure
10 33. Space Data further objects to this interrogatory to the extent it seeks information within
11 Defendants possession, custody and/or control, and/or information more easily available to
12 Defendants, as through public sources. Space Data also objects to this request as premature,
13 given that Space Data has not completed its investigation of facts, witnesses or documents
14 relating to this case (including the NDA), has not completed discovery, has not completed
15 analysis of available information, and has not completed preparation for trial. Many of
16 Google’s corporate witnesses have not yet testified and opening expert reports are due until
17 September 7, 2018. Space Data further objects to this interrogatory to the extent it seeks
18 information, documents, and/or things protected by the attorney-client privilege, the work-
19 product doctrine, or any other applicable privilege or immunity.
20           Subject to, and without waiver of, the foregoing General and Specific Objections,
21 Space Data responds further as follows:
22           After flying tens of thousands of flights, Space Data accumulated valuable,
23 proprietary wind data that allowed Space Data to come to the conclusion that the optimum
24 altitude for flying its constellation of balloons was in the approximately
25                           Space Data further determined that, based on its knowledge of the
26 structure of the micro-currents in this altitude, it could fly its constellation of balloons
27                                       , which is much closer than what had been disclosed in the
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO            8          Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                       (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 40 of 67



 1 ‘941 patent (350 miles apart). This key finding, which is critical to optimizing wireless
 2 coverage to LTE devices, was not known to the public in 2008 (as Space Data made this
 3 realization from its own proprietary wind data) and Space Data had not disclosed this finding
 4 in any of its patent applications or public statements.
 5          This information about the                    the ability to space balloons more closely
 6 together, the method for doing so, and the wind data underlying this conclusion were all
 7 disclosed to Google under the NDA and protected by designation under the NDA. Google
 8
 9 apart, precisely for the reasons Space Data identified in 2008 and based on the Confidential
10 Information received from Space Data under the NDA.
11          Space Data also developed proprietary systems for monitoring its balloon
12 constellation, controlling altitude with its hover algorithm, managing thermal heat regulation,
13 and operating its system from the NOC, all of which were disclosed to Google in its visit in
14 February 2008 and designated as confidential under the NDA. With the team of executives
15 and engineers and the aid of the cameras Google brought to its visit, Google was able to
16 capitalize on all of the Confidential Information Space Data disclosed to it during this visit.
17 Google’s Project Loon was developed based on this Confidential Information obtained from
18 Space Data during the February 2008 visit and such information proved to Google that a
19 worldwide constellation of balloons providing network connectivity was feasible.
20          In addition to the technical information provided to Google, Space Data shared with
21 Google detailed, proprietary, financial models and historical financial statements, which
22 allowed Google to piece together the cost model and logistical processes involved in
23 developing its own Project Loon. This financial information was provided under the NDA
24 and clearly designated as confidential and proprietary by Space Data. All of this financial
25 information is separate from any idea disclosed in any of Space Data’s patents. Google’s
26 Project Loon was developed based on the Confidential Information obtained from Space
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO            9        Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                     (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 41 of 67



 1 Data’s financial data and modelling that showed a pathway to making a balloon-constellation
 2 communication system economically feasible.
 3          Space Data provided Google with confidential and proprietary “vision” slides in early
 4 2008 which described, for the first time, the concept of a worldwide balloon-based network
 5 and gave Google detail on how to use a worldwide network, how to implement such a
 6 network and the advantages of such a network. This worldwide concept and the details on
 7 how to implement are not contained in any of Space Data’s patents and were disclosed to
 8 Google only under the NDA for purposes of evaluating Space Data as an acquisition target.
 9 Space Data protected these “vision” slides as confidential under the NDA.
10          The NDA prohibited Google from using any of Space Data’s Confidential
11 Information for any purpose other than to “enable the parties to evaluate the feasibility of a
12 business relationship or” “a proposed acquisition of shares or assets of” Space Data.
13 Google’s use of the above-identified Space Data Confidential Information for its
14 development and execution of Project Loon is a clear violation of the allowed use under the
15 NDA.
16          Google has used and continues to use Space Data’s Confidential Information in
17 violation of the NDA, despite the NDA’s “residuals” clause. The residuals clause exempts
18 from the NDA information “[r]etained in the unaided memories of Google employees” and,
19 importantly, states that “[a] person’s memory is unaided if such person has not intentionally
20 memorized the Confidential Information for the purpose of retaining and subsequently using
21 or disclosing it.”
22          Google is using the Confidential Information disclosed by Space Data under the NDA
23 for its own use in Project Loon in a manner and to a degree that it could not come from
24 unintentional recollection from unaided memory. Google’s team of visitors took extensive
25 photographs of Space Data’s facilities, payloads, balloons, NOC center, and its real-time
26 flight data reflected on the screens within the NOC. Space Data also discussed, at length,
27 with Google, details regarding its technical trade secrets. Space Data designated all such
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO          10        Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                   (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 42 of 67



 1 information as confidential under the NDA. Google’s Project Loon mirrors Space Data’s
 2 technology (and, specifically, the Confidential Information disclosed) so closely that
 3 replication could not have occurred without reference to the photographs taken or
 4 contemporaneous, internal, Google notes or communications about Space Data’s technology.
 5 Google took detailed photographs for a reason. Further, the specificity and volume of trade
 6 secrets provided to Google could not have been misused by relying solely on “unaided”
 7 memory that was “unintentionally” retained. For example, the detail on the cost drivers
 8 alone is not the kind of information that could qualify as a “residual,” neither is the detail to
 9 be obtained from the photographs of the NOC screens. Google has used Space Data’s
10 Confidential Information.
11            Defendants’ use of Space Data’s Confidential Information, which includes, but is not
12 limited to, using Space Data’s wind data and hover trade secrets to navigate Project Loon
13 balloons, are global in scale, spanning, for example, St. Lucia (see below), Columbia (crash
14 of a Loon balloon in March 2017), Australia (see below), Peru (see below), and the United
15 States (see below).
16 Loon off of St. Lucia:
17            The images below show an array of Project Loon balloons off of St. Lucia on March
18 28, 2017. As the tracking images show, Google launched these balloons from Puerto Rico
19 and navigated the array to St. Lucia. Google controlled this balloon array using Space Data’s
20 Confidential Information, including Space Data’s wind data and hover algorithm trade
21 secrets.
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO            11        Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                     (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 43 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   12   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
               Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 44 of 67


                                                                                                                                             \
                                                                                                                 Gus./
                                           Anguilla                      \                                    Anguilla

                                                    •           ,,,------1                                                            _,,--1.
                                                Gus/
         0                                                                              0

 1     Ponce                                                                           Ponce




                                                                                                                  i
                                                St Kitts                                                          St Kitts

 2                                              & Nevi s                 Antigua and
                                                            St John's~ ... Barbuda
                                                                                                                    Nevis                 Antigua and
                                                                                                                              St John's~ .. Barbuda

                                                         Montserrat

 3                                                                 Guadeloupe                                                          Guadeloupe



 4
 5                                          I
                                                                                                                                                         ique


 6
 7
                                                                    \
             San Juan

     uerto Ri co
                   •   0
                   Carohna               Anguilla

                                               .                                            0
                                                                                                                    .
                                                                                                              Angullla
                                                                                                                                  /
                                                                                                                                            \
 8       0
       Ponce
                                            Gus1avl1 /
                                                            /
                                                                                         Ponce
                                                                                                                 Gustevia


                                                                                                                  S Ki tt s
                                              S~ts                                                                & Nevi s                 Antigua and

 9                                            & Nev is             An tigua and
                                                         St John's,.._. Barbuda
                                                                                                                              St John's•    Barbuda

                                                                                                                            Montserrat


10                                                              Guadeloupe
                                                                                                                                      Guadeloupe




11                                                                                                                                         Domini ca


                                          I
12
13
                                                                                       ~---------------------...sLVJncenc----_.
14
     Source: https://onelucian.com/2017/03/28/four-
15
     google-loon-balloons-spotted-east-of-st-lucia/ and from https://www.flightradar24.com.
16
     Loon in Australia:
17
                           The image below shows a group of Project Loon balloons over Northern Australia
18
     circa late May-early June, 2017. Google launched these balloons from Puerto Rico,
19
     navigated the array to Peru, and then navigated the array to Northern Australia using Space
20
     Data’s Confidential Information, including Space Data’s wind data and hover algorithm trade
21
     secrets. While over Australia, the balloons “were taking part in navigational testing, using
22
     software algorithms that allow them to rise and fall to take advantage of different wind
23
     speeds and wind directions within the stratosphere.” See http://www.abc.net.au/news/2017-
24
     06-03/balloons-floating-over-australia-part-of-radical-internet-plan/8584738.
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO                                               13   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                                                   (HC:AEO)
          Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 45 of 67



 1
 2                                                    Q
                                         POl't MO resby   ~
 3
 4
 5
 6
 7
 8
 9
10
     N
     IV
11
12
13
14
15
16 See id.
17 Loon in Peru:
18          Google has been flying balloon arrays over Peru. As of mid-May 2017, Project Loon

19 was providing internet connectivity to users in a flood ravaged region of Peru, with users
20 having sent and received 160GB-worth of data, the equivalent of around 30 million instant
21 messages, or two million emails. With respect to these Peruvian arrays, Google made public
22 statements in February 2017 about its new “discoveries” relating to balloon hover. Google
23 “hovers” using Space Data’s Confidential Information. As Google said:
24                 Project Loon’s algorithms can now send small teams of
                   balloons to form a cluster over a specific region where
25                 people need internet access. This is a shift from our original
                   model for Loon in which we planned to create rings of
26                 balloons sailing around the globe, and balloons would take
                   turns moving through a region to provide service. . . . In mid
27                 2016, we started sending balloons from our launch site in
                   Puerto Rico to hang out in Peruvian airspace — and they did,
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO             14     Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                   (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 46 of 67


                     some for as long as three months. We repeated the
 1                   experiments, and saw the same results: we had figured out
                     how to cluster balloons in teams, dancing in small loops on
 2                   the stratospheric winds, over a particular region.
 3 See https://blog.x.company/how-project-loons-smart-software-learned-to-sail-the-winds-
 4 ec904e6d08c.
 5 Loon in the U.S.:
 6            Google is actively navigating balloons back into the U.S. from Peru, using Space
 7 Data’s Confidential Information, including Space Data’s wind data and hover algorithm trade
 8 secrets:
 9                   NEVADA City, Calif. July 6, 2017 – On Monday, reports of
                     a shiny object in the skies over Nevada County prompted
10                   speculations about its origin. A check of our flight tracker
                     revealed it was HBAL187, a balloon used by Project Loon . .
11                   . A spokesperson for Project Loon shed some light on the
                     balloon and its mission: “I can confirm this was a Project
12                   Loon balloon . . . This particular balloon had been providing
                     service in Peru and after more than 100 days of flight was
13                   about to be recovered by a trained recovery team and
                     brought back to our labs in California so that our engineers
14                   can learn more about its flight.”
15
     See https://yubanet.com/regional/project-loon-balloon-over-nevada-county/.
16
              Further, Google is actively flying arrays over the continental United States. As
17
     shown in the July 22, 2016 and August 3, 2016 images from https://www.flightradar24.com
18
     below, Google continues to fly arrays of Loon balloon’s over the United States. Google is
19
     doing so using Space Data’s Confidential Information, including Space Data’s wind data and
20
     hover algorithm trade secrets.
21
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO            15        Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                     (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 47 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
            In September, 2016, a Google Loon balloon flew over Yellowstone National Park.
23
     See http://fortune.com/2016/09/30/project-loon-yellowstone/. Google’s current U.S.
24
     activities include actively launching balloons from Winnemucca, Nevada, which then fly
25
     over the U.S., including Yellowstone National Park, using Space Data Confidential
26
     Information.
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO        16        Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                 (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 48 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   17   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 49 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12   -
13 specifically discussed above were controlled and monitored using systems that employ Space
14 Data’s NOC altitude control and monitoring system trade secrets. These balloons also use
15 Space Data’s thermal management trade secrets.
16          To this day Defendants are still making decisions as to whether to continue to fund
17 Project Loon, such as the decision to fly the balloon arrays used in the St. Lucian, Australian,
18 Peruvian and American flights specifically identified above, based on Space Data’s financial
19 and technical trade secrets.
20          Defendants’ use of Space Data’s Confidential Information in violation of the NDA
21 has been extensive and is ongoing.
22          Google also disclosed certain aspects of Space Data Confidential Information in
23 Google’s patent applications and asserted “ownership” of Space Data’s intellectual property
24 embodied in Confidential Information in violation of the NDA.
25 AMENDED (07/03/2018) SUPPLEMENTAL RESPONSE (5/29/18):
26 I.       GOOGLE’S SPACE DATA ACQUISITION DUE DILIGENCE.
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO          18        Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                   (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 50 of 67



 1          Beginning in the early fall of 2007, Google embarked on a rigorous Space Data pre-
 2 acquisition due diligence. As set forth below, confidential and highly confidential
 3 information Google learned from Space Data under NDA during its acquisition due diligence
 4 was later used by Google in developing its own balloon-borne internet constellation, now
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO         19        Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                  (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 51 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   20   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 52 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     -
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   21   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 53 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   22   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 54 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   23   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 55 of 67



 1
 2
 3
 4
 5
 6
 7
 8
     -
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   24   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 56 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
     I
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   25   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 57 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   26   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 58 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     -
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   27   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 59 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
     -
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   28   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 60 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
     -
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   29   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 61 of 67



 1
 2
 3
 4
 5         I
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
     -     I
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   30   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 62 of 67



 1
 2
 3   I
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   31   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 63 of 67



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
     INTERROGATORY NO. 21:
20
            Separately for each asserted Trade Secret, identify each third-party to whom Space
21
     Data has ever disclosed the Asserted Trade Secret.
22
     AMENDED (07/03/2018) RESPONSE:
23
            Space Data refers to and incorporates by reference each of the foregoing General
24
     Objections. In addition to the foregoing General Objections, Space Data specifically objects
25
     to this interrogatory because amongst other things, the request’s reference to “each third-
26
     party” renders it overly broad, unduly burdensome and not reasonably calculated to lead to
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO           32        Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                    (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 64 of 67


   SD_679481
 1 SD_672093
   SD_699164
 2 SD_695439
   SD_693909
 3 SD_131500
   SD_650491
 4 SD_650430
   SD_642582
 5 SD_650498
   SD_144270
 6 SD_733676
   SD_748415
 7 SD_744843
   SD_744844
 8 SD_749204
   SD_749189
 9 SD_747654
   SD_747633
10 SD_746045
   SD_745953
11 SD_145406
   SD_734588
12 SD_734504
   SD_734501
13 SD_734365
   SD_734123
14 SD_761733
   SD_183979
15 SD_224815
   SD_666141
16 SD_684039
   SD_688612
17 SD_689612
   SD_689639
18 SD_689670
   SD_689687
19 SD_709500
20
21 Dated: July 3, 2018         Respectfully submitted,
22
23                             By:    /s/ Spencer Hosie
                               SPENCER HOSIE (CA Bar No. 101777)
24                             shosie@hosielaw.com
                               DIANE S. RICE (CA Bar No. 118303)
25                             drice@hosielaw.com
                               LYNDSEY C. HEATON (CA Bar No. 262883)
26                             lheaton@hosielaw.com
27                             BRANDON C. MARTIN (CA Bar No. 269624)
                               bmartin@hosielaw.com
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO        45   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                            (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 65 of 67



                               DARRELL R. ATKINSON (CA Bar No. 280564)
 1
                               datkinson@hosielaw.com
 2                             HOSIE RICE LLP
                               600 Montgomery Street, 34th Floor
 3                             San Francisco, CA 94111
                               (415) 247-6000 Tel.
 4                             (415) 247-6001 Fax
 5
                              Attorneys for Plaintiff
 6                            SPACE DATA CORPORATION

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO   46   Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                       (HC:AEO)
         Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 66 of 67



                                   CERTIFICATE OF SERVICE
 1
 2            I, Darrell R. Atkinson, am a citizen of the United States and am employed in the

 3 County of San Francisco, State of California. I am over the age of 18 years and am not a
 4 party to the within action. My business address is Hosie Rice LLP, 600 Montgomery Street,
 5
     34th Floor, San Francisco, California, 94111.
 6
            On July 3, 2018, I served the following:
 7
          PLAINTIFF SPACE DATA CORPORATION’S JULY 3, 2018 AMENDED
 8     RESPONSES TO DEFENDANT GOOGLE LLC’S S INTERROGATORY NOS. 14
                                  AND 21
 9
     by email at San Francisco, California, addressed to the following parties:
10
   Robert A. Van Nest
11 Christa M. Anderson
12 Matthew M. Werdegar
   Eugene M. Paige
13 Matthias A. Kamber
   Ryan K. Wong
14 Thomas E. Gorman
   Leah Pransky
15
   Andrew S. Bruns
16 Shayne Henry
   Keker, Van Nest & Peters LLP
17 633 Battery Street
   San Francisco, CA 94111-1809
18 rvannest@keker.com
   canderson@keker.com
19
   mwerdegar@keker.com
20 epaige@keker.com
   mkamber@keker.com
21 rwong@keker.com
   tgorman@keker.com
22 lpransky@keker.com
23 abruns@keker.com
   shenry@keker.com
24 LOON-KVN@kvn.com
25 Attorneys for Defendants
   Alphabet Inc. and Google LLC.
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO           47        Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                    (HC:AEO)
        Case 5:16-cv-03260-BLF Document 636 Filed 07/29/19 Page 67 of 67



            I certify under penalty of perjury under the laws of the State of California that the
 1
 2 foregoing is true and correct.
 3 DATED: July 3, 2018                                      /s/ Darrell R. Atkinson
                                                            Darrell R. Atkinson
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S JULY 3, 2018 AMENDED RESPONSE TO           48         Case No. 5:16-cv-03260-BLF (NC)
     GOOGLE’S INTERROGATORY NOS. 14 & 21                                                     (HC:AEO)
